Citation Nr: 0811267	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  00-04 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a fungal infection 
of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  This appeal originally came before the Board of 
Veterans' Appeals from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).

In September 2002 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is of record and has been reviewed.

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook 
additional development, and private medical records of the 
veteran were obtained.  Subsequently, the United States Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision) because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In July 2003, the Board remanded the case for the RO to 
consider newly-developed evidence, and for additional 
development to be accomplished.  In an April 2004 rating 
decision, the RO continued the prior denials of service 
connection for a fungal infection of the feet, a back 
disability, and a genitourinary disability.

In September 2004, the Board denied service connection for a 
back disability, and a genitourinary disability, and remanded 
the service connection claim for a fungal infection of the 
feet.  The veteran subsequently appealed the Board's denial 
of service connection for a back disability to the United 
States Court of Appeals for Veterans Claims (Court).

In August 2007, the Court issued a judgment that vacated the 
Board's September 2004 denial of service connection for a 
back disability, and remanded the issue for readjudication 
consistent with the Court's August 2007 memorandum decision.

As will be discussed below, the development pertinent to the 
issue of service connection claim for a fungal infection of 
the feet has not yet been accomplished.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a back 
disability.  On review, the Board finds that further 
development is necessary.  

By way of history, the Board, in July 2003, requested that 
"all current pathology should be identified, and all 
pertinent symptomatology, findings, and diagnoses should be 
described in detail."  The veteran underwent a VA 
examination of the spine in April 2004.  In September 2004, 
the Board denied the veteran's service connection claim for a 
back disability.

The Court, in its August 2007 memorandum decision, concluded 
that the Board failed to ensure that the RO had complied with 
Board remand instructions issued in July 2003.  Specifically, 
the Court pointed out that there is no indication that the 
April 2004 VA examiner reviewed the veteran's November 2000 
magnetic resonance imaging (MRI) report.  The Court further 
indicated that without a discussion of the MRI report, the 
examiner failed to provide a complete analysis of the 
veteran's back condition that considered all prior medical 
examinations and treatment records.  

The Court also pointed out that the Board's July 2003 remand 
requested that the examiner discuss whether any diagnoses or 
symptomatology listed in the November 2000 MRI report 
evidenced a back disability, other than disc disease.  The 
Court concluded that the Board erred by deciding the matter 
before ensuring that the veteran had been provided an 
adequate examination.  

In light of the Court's order, the Board finds that the 
veteran should be afforded another VA examination of the 
spine to determine the etiology of any currently diagnosed 
back disability.  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as noted, the Board, in September 2004, also 
remanded the issue of service connection for a fungal 
infection of the feet.  However, since the veteran appealed 
to the Court the denial of service connection for a back 
disability, the claims folder was then sent to the Board and 
Court for the appropriate action, and as a result, the 
development requested in the September 2004 remand was not 
accomplished.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination of the spine to determine 
the nature and etiology of any current 
back disabilities(s).  

Prior to the examination, the examiner 
should review the entire claims folder, 
to include the service medical records, 
November 2000 MRI report, and September 
1999 and April 2004 VA examination 
reports.  

The examiner should identify all current 
pathology, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  

For each disability found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any currently diagnosed back 
disability was incurred in or aggravated 
during the veteran's period of service.  
Specifically, the examiner should provide 
an opinion as to whether the veteran's 
fall in 1979, or the incident in service 
when he complained of pain after lifting 
a paint can is responsible for any 
current back pathology, including 
degenerative disc disease.  

The examiner should provide a 
comprehensive report including a complete 
rationale for any conclusions reached.  
If further testing is deemed necessary, 
such testing is to be accomplished.

2.  If not already completed, the RO must 
ensure that the September 2004 remand 
instructions pertinent to the issue of 
service connection for a fungal infection 
of the feet are accomplished. 

Specifically, after obtaining any 
necessary releases, obtain the complete 
treatment records of the veteran from Dr. 
Preston Bowes in Greenwood, Mississippi. 
Request records under each name that the 
veteran uses or has used in the past.  
All records obtained should be associated 
with the veteran's claims folder.

3.  If after reviewing the records 
obtained from Dr. Bowes, the RO deems it 
necessary, the claims folder should be 
returned to the VA examiner who conducted 
the April 2004 examination of the 
veteran's feet in order to provide an 
addendum to that examination report that 
includes a review of the record obtained 
pursuant to the above action.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claims for a back disability 
and a fungal infection of the feet.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



